— Proceeding pursuant to CPLR article 78 to review a determination of the Secretary of State of the State of New York, dated October 18, 1978, and. made after a hearing, which found that petitioner had demonstrated untrustworthiness and revoked his real estate broker’s license. Determination confirmed and proceeding dismissed on the merits, with costs. We have examined the petitioner’s contentions and have found them to be without merit. There was substantial evidence to support the determination (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, J. P., Suozzi, Gulotta and Cohalan, JJ., concur.